                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ZACHARY RAY STEELE, MARY
CATHERINE STEELE, and MARK STEELE,
                                                                      4:19CV3007
                       Plaintiffs,

        vs.                                                  ORDER TO SHOW CAUSE

NEBRASKA EVANGELICAL LUTHERAN
HIGH SCHOOL, WISCONSIN
EVANGELICAL LUTHERAN SYNOD,
JOHN DOE, exact name unknown, and JANE
DOE, exact name unknown,

                       Defendants.

       This matter comes before the court after a review of the docket and pursuant to NECivR
41.2, which states in relevant part: “At any time, a case not being prosecuted with reasonable
diligence may be dismissed for lack of prosecution.”
       Plaintiffs commenced this action on January 31, 2019. (Filing No. 1). On February 7, 2019,
Plaintiffs filed a document titled “Proof of Service” purporting to show that defendant Wisconsin
Evangelical Lutheran Synod (“WELS”) was served by certified mail on February 4, 2019. (Filing
No. 10). To date, WELS has not filed any responsive pleading and Plaintiffs have taken no further
action against WELS in this case. Plaintiffs have a duty to prosecute the case and may, for example,
seek default in accordance with the applicable rules, voluntarily dismiss WELS as a party, or take
other action as appropriate. Under the circumstances, Plaintiffs must make a showing of good cause
for failure to prosecute or the action must be dismissed as to defendant WELS. Accordingly,


       IT IS ORDERED: On or before April 15, 2019, Plaintiffs must show cause why this case
should not be dismissed as to defendant Wisconsin Evangelical Lutheran Synod for failure to
prosecute or take some other appropriate action.

       Dated this 25th day of March, 2019.
                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
